department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh legend x date of formation y state dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you are an unincorporated association and were formed on x in the state of y you were previously recognized as exempt under sec_501 of the code however your exemption was automatically revoked for failure to timely file form_990 series annual returns for three consecutive years you are now seeking reinstatement under sec_501 you are formed to promote the sport of tennis in your geographical area and to ensure that the sport is played fairly within the rules you accomplish this through acting as an association of umpires in your geographic region you recruit and mentor new umpires you evaluate all member officials to verify their officiating skills you also provide annual clinics and seminars which focus on rule changes however your main activity is referring trained member umpires to officiate at sanctioned tennis events within your geographic region you act as a pass-through entity by collecting payment for the officiating services and passing it on to your members you receive and handle money owed to your members for the umpiring services they provide you invoice what is owed to the member umpires and pay them for their work these pass-through payments are reported annually to each member via form_1099 in your application_for exemption you indicated that you receive income from tennis events tournaments and competitions approximately percent of your revenue you classified as gross amounts derived from the activities related to your exempt_purpose when we requested a breakdown of these revenues you said that these amounts aren’t really income rather they are simply remitted to you as payment for the member umpires services and then paid out to the members respectively you said that membership dues are your main source of revenue although they are minimal compared to the revenue you receive on behalf of your members for their officiating duties expenses consist of paying members for their officiating services and administrative costs banking accounting services etc law sec_501 of the code provides for the exemption from federal_income_tax of civil leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 provides that in general an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community revrul_69_384 1969_2_cb_122 provided that a nonprofit organization created for the primary purpose of maintaining an amateur baseball association and conducting amateur baseball games among its members’ teams is exempt under sec_501 of the code the service ruled that by helping to develop good sportsmanship high character and the physical well-being of young adults through the operation of an amateur baseball league the organization was promoting the common good and general welfare of the people of the community revrul_70_4 1970_1_cb_126 describes an organization engaged in promoting and regulating a sport for amateurs which was found to be exempt under sec_501 of the code to an organization the organization's primary activities are directed toward reviving and promoting a sport by circulating printed material about the sport by conducting exhibitions to introduce the sport to the public by conducting tournaments and by giving occasional instructive clinics the organization also sets the standards for the equipment to be used establishes the official rules of the games and prescribes the official size of the playing area by promoting and regulating a sport for amateurs the service ruled that the organization is providing wholesome activity and entertainment for the social improvement and welfare of the community which promotes the common good and general welfare of the people of the community revrul_73_306 1973_2_cb_179 provides that an organization formed for the purpose of promoting the common interest of tenants who reside in a particular apartment complex does not qualify for exemption under sec_501 of the code the organization represented its member-tenants in negotiations with the management of the complex to secure better maintenance and services as well as reasonable rents the ruling holds that the organization was not described in sec_501 because it operated essentially to benefit its members and thus was not primarily engaged in activities that promote the common good and general welfare of the community revrul_75_199 1975_1_cb_160 held that where the benefit from an organization is limited to that organization's members except for some minor and incidental benefit to the community as a whole the organization is not operated exclusively for the promotion of social welfare within the meaning of sec_501 of the code revrul_78_132 1978_1_cb_157 found a community cooperative organization formed to facilitate the exchange of personal services among members was operating primarily for the private benefit of its members letter rev catalog number 47628k and was not exempt from tax as a social_welfare_organization under sec_501 of the code the fact that payments for services were made in_kind and did not involve a monetary exchange did not derogate from the economic benefits accruing to members any benefits to the community were not sufficient to meet the requirement of the regulations that the organization be operated primarily for the common good and general welfare of the people of the community accordingly this organization is not exempt from federal_income_tax as a social_welfare_organization under sec_501 in 305_f2d_814 cir a corporation was organized by world war ii veterans for the purpose of purchasing a government housing project and converting it to cooperative nonprofit housing for its members individuals became members in the corporation by purchasing an apartment unit and as such the number of members was limited to the number of units available the court held that the organization was not described in sec_501 of the code because it was a public-spirited but privately- devoted endeavor that provided only incidental benefit to the community the organization did not promote social welfare because it furnished housing only to a certain group of individuals rather than on a community basis and did not offer a service or program for the direct betterment or improvement of the community as a whole in 54_tc_1325 an association organized by a small_group interested in obtaining group_insurance did not qualify for exemption because it offered its benefits to only a limited class of its members and their employees where the primary benefit from an organization is limited to that organization's members and not provided to the community as a whole the organization is not operated primarily for the social welfare in 488_f2d_684 2d cir cert_denied 419_us_827 plumbers working in new york city were responsible for the cuts they made in the city streets prior to the organization's existence the city had repaired the cuts and billed the plumbers individually in what proved to be a highly inefficient system the organization was formed to restore the city streets it only repaired cuts made by its members the joint effort of the plumbers reduced their liability and their expenses and more efficiently repaired the city streets while the court found that the program provided substantial benefits to the public it concluded that the organization primarily served the private economic interests of its members and thus could not be considered exempt under sec_501 of the code application of law an organization recognized under sec_501 of the code is one that is operated primarily to bring about civic betterments and social improvements to the community you were formed to promote the sport of tennis by acting as an association of umpires whereby you refer your trained members to officiate at sanctioned tennis events you are not operated for the promotion of social welfare within the meaning of sec_501 because your activities primarily serve the private interests of your members by securing employment opportunities for them according to sec_1_501_c_4_-1 an organization is operated for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community your primary activity involves acting as a pass-through entity by collecting payment for the officiating services performed by your embers and passing it on to them this provides a private benefit to your members and the benefits to community are incidental letter rev catalog number 47628k you are dissimilar to the organizations found to be exempt under sec_501 of the code in revrul_69_384 and revrul_70_4 because you are not promoting and regulating a sport for amateurs rather your primary function is securing employment opportunities at tennis events tournaments and competitions for your members the concept of social welfare implies a service or program directed at benefiting the community as a whole rather than a private group of individuals see revrul_73_306 and commissioner v lake forest inc you are similar to the organization discussed in revrul_75_199 because other than some incidental benefit to the community the benefits you offer are limited to your members therefore you are not operated for the promotion of social welfare within the meaning of sec_501 of the code you are similar to the organization described in revrul_78_132 which found that an organization formed to facilitate the exchange of services among members was operating primarily for the benefit of the members and not for the general welfare of the community you facilitate the employment of your members and then act as a pass-through for the payment of their services in the ruling the fact that the payments for services were made in-kind and did not involve the exchange of money did not detract from the economic benefits accruing to members in your case there is a monetary exchange for services which emphasizes the fact that you operate primarily to provide economic benefit to your members as noted in commissioner v forest lake inc operating an enterprise which only incidentally benefits the whole community precludes exemption under sec_501 of the code you are like the organizations described in new york state association of real_estate boards group_insurance fund and contracting plumbers cooperative restoration corp because while you do provide some benefits to the public you primarily serve the private economic interests of your members therefore you are not operated primarily for social welfare purposes within the meaning of sec_501 of the code conclusion your activities primarily provide for the private benefit of your members and not for the common good and general welfare of the community within the meaning of sec_501 of the code therefore you are precluded from exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative letter rev catalog number 47628k e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives ‘under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it letter rev catalog number 47628k if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
